Filed 1/21/15 P. v. Acosta CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B256111
                                                                            (Super. Ct. No. 1433594)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

JOSE LUIS MADRIGAL ACOSTA,

     Defendant and Appellant.




                   Jose Luis Madrigal Acosta appeals the judgment entered after he pled no
contest to battery causing injury (Pen. Code, § 243, subd. (d)). After appellant pled no
contest, he was referred to mental health treatment court and was accepted into its
program. The trial court suspended imposition of sentence and placed appellant on
probation with various terms and conditions.
                   Because appellant pled no contest prior to a preliminary hearing, the
relevant facts are derived from the probation report. Appellant allowed two homeless
men to stay with him at his residence. When the owner or manager of the property told
appellant the two men had to leave, appellant punched him in the face and head. The
victim's injuries included a laceration above his right eye that required five stitches.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal. 3d 436.
              On September 19, 2014, we advised appellant in writing that he had 30
days within which to personally submit any contentions or issues he wished to raise on
appeal. Appellant did not respond.
              We have examined the record and are satisfied that appellant's attorney has
fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                                Patricia L. Kelly, Judge

                        Superior Court County of Santa Barbara

                           ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director and
Richard B. Lennon, Staff Attorney, under appointment by the Court of Appeal, for
Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3